Citation Nr: 9901387	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-35 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation of postoperative 
anterior cruciate ligament repair, right knee, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant had active service from April 1985 to August 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 1996 rating decision, in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) increased the rating for postoperative 
anterior cruciate ligament repair, right knee with 
degenerative joint disease to 10 percent disabling.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
(which is within the competence of a lay party to report; see 
King v. Brown, 5 Vet. App. 19 (1993)) since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran reports that the disability currently on appeal; 
right knee is, in essence, more severe than presently 
evaluated. In other words, he contends that a rating in 
excess of the 10 percent currently assigned is warranted.

The veteran testified at the videoconference, held in 
September 1998, that he was dissatisfied with the joint 
examination, he does not have full range of motion and there 
is laxity and instability in the joint.  He stated that his 
knee swells four to five times a week and that the swelling 
interferes with the movement of the knee.  The veteran 
testified that his knee gives out about three times a month 
and that he could only walk a couple of blocks without 
experiencing excruciating pain.  Dr. Billing, an orthopedic 
surgeon and Dr. Mason, his primary care physician are 
currently treating him.  The veteran testified that the VA 
issued him a knee brace that he wears to support his knee.  
He submitted pictures of his right and left knees.

On the VA joint examination, dated in January 1997, the 
examiner did not address the veterans pain on motion or 
functional loss of use of the knee due to pain.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Ap[peals (Court) discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  The Court determined that 38 C.F.R. § 4.40 
specifically refers to disability due to lack of normal 
endurance, provides for a rating to be based on 
functional loss . . . due to . . . pain, and states that 
a part which becomes painful on use must be regarded as 
seriously disabled.  (Emphasis by Court).  Furthermore, 
section 4.40 provides that [i]t is essential that the 
[rating] examination . . . adequately portray the . . . 
functional loss.  (Emphasis by Court).  The examiner should 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be portray[ed] (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.  DeLuca, at 205.  

Neither the statement of the case nor the supplemental 
statement of the case indicates that the RO considered 
38 C.F.R. § § 4.40 and 4.45 (1998) in evaluating the 
veterans claim for an increased rating.  

The Board is of the opinion that the appellant should be 
afforded a VA orthopedic examination which includes recent 
findings relative to range of motion of the knee as well as 
functional loss of use of the knee due to pain. See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should take the necessary 
steps to obtain current records, both 
private and VA, of treatment of the 
appellant's knee disability.

2.  Following the receipt of any 
additional records, the appellant should 
be afforded a VA orthopedic examination 
for the purpose of determining the nature 
and severity of all manifestations of the 
service connected knee disability.  In 
addition to addressing the range of 
motion of the appellant's knee, the 
examiner is requested to specifically 
address the extent of impaired function 
and functional loss within the analytical 
framework set forth in DeLuca v. Brown, 8 
Vet.App. 202 (1995) (medical examination 
must comply with requirements of 38 
C.F.R. §§ 4.40 and 4.45 which, in 
addition to the schedular criteria, 
require the examiner to express opinion 
on whether pain could significantly limit 
functional ability on motion during use 
with acute flare-ups of disability and in 
terms of the degree of additional range-
of- motion loss due to weakened movement, 
excess fatigability, or incoordination).  
It is also requested that the examiner 
describe the nature, frequency and 
duration of his flare-ups of disability.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.

3.  If the appellant fails to report for 
the VA examination(s), the RO should 
notify him of the requirements of 38 
C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for 
missing the examination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Following the completion of the 
above, the RO should readjudicate the 
claim, considering all relevant schedular 
criteria.  Consideration of evaluations 
for the service-connected knee disability 
under 38 C.F.R. §§ 4.40 and 4.45 is 
requested and, therefore, must be 
addressed on readjudication.  If the 
benefit sought on appeal remains denied 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
